DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautama et al. (US 2014/0188348 A1).
As to claims 1 and 11, Gautama discloses a system/method comprising: a communication gateway (144, central module) of a control module (140, in-vehicle modules) of a vehicle, the communication gateway configured to establish wireless communication connections (para. 0041) with a plurality of user devices (end devices 170); a plurality of sensors (120) that are configured to, in response to the plurality of user devices being connected to the communication gateway, communicate signal information about the wireless communication connections to the control module, wherein the signal information indicates characteristics of the wireless communication connections (para; 0045); the control module includes at least one processor (ECU 162) that is configured to execute instructions stored in a nontransitory memory, and the control module is configured to (i) determine a location (para. 0046-0048) of each user 
As to claims 2 and 12, Gautama further discloses wherein each entry of the plurality of entries further comprises signal information from a plurality of door sensors, and the signal information from the plurality of door sensors indicates a door of entry for each of the plurality of user devices (para. 0122 and 0124). 
As to claims 3 and 13, Gautama further discloses wherein each entry of the plurality of entries further comprises identifying information associated with each of the plurality of user devices (para. 0111, identifiers). 
As to claims 7 and 17, Gautama further discloses wherein the wireless communication connections are Bluetooth low energy (BLE) communication connections (para. 0030). 
As to claims 9 and 19, Gautama further discloses wherein the signal information includes a received signal strength (RSSI) of each of the wireless communication connections (para. 0051). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 8, 10, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gautama in view of Gu et al. (US 2017/0318612 A1).
As to claims 4 and 14, Gautama does not explicitly disclose wherein the location of each user is one of a driver-side front seat of the vehicle, a passenger-side front seat of the vehicle, and a rear seating row of the vehicle. However, Gu teaches wherein the location of each user is one of a driver-side front seat of the vehicle, a passenger-side front seat of the vehicle, and a rear seating row of the vehicle (Fig. 3). Therefore, given the teaching of Gautama, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Gautama by incorporating the feature of wherein the location of each user is one of a driver-side front seat of the vehicle, a passenger-side front seat of the 
As to claims 5 and 15, it’s well known that most vehicles do have a middle rear seat. it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Gautama by incorporating the feature of middle rear seat, to identify a user for the middle rear seat when a vehicle has a middle rear seat. 
As to claims 6 and 16, Gu further teaches wherein in response to a first user profile of the user profiles being associated with a driver of the vehicle, activating the at least one vehicle function includes at least one of adjusting a mirror of the vehicle, adjusting a steering wheel of the vehicle, applying speed limits to the vehicle, applying zone limits to the vehicle, and applying acceleration limits to the vehicle (para. 0026).
As to claims 8 and 18, Gu further teaches wherein activating the at least one vehicle function includes at least one of adjusting (i) a seat position, (ii) a seat height, (iii) climate conditions of the vehicle, (iv) media settings, and (v) audio settings (para. 0054). 
As to claims 10 and 20, Gu further teaches wherein the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections (para. 0034). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CE LI . LI/
Examiner
Art Unit 3661




/RUSSELL FREJD/
Primary Examiner, Art Unit 3661